Citation Nr: 1132474	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for pulmonary disease.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1988 to June 1992.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

In May 2009, the Board remanded the case for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Pulmonary disease was not affirmatively shown to have had onset during service; and pulmonary disease, first diagnosed after service, is unrelated to an injury, disease, or event in service, including exposure to asbestos and to radiation.


CONCLUSION OF LAW

Pulmonary disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 and 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, dated in July 2006 and in January 2007.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The notice included a request for extensive details regarding a diagnosis of a disease caused by asbestos and the Veteran's exposure to asbestos during service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.  The notice also included elements related to a claim involving alleged exposure to ionizing radiation while on active duty.  

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, as well as records from the Social Security Administration.  In April 2007, the RO notified the Veteran of the unsuccessful attempt to obtain in-service records, pertaining to exposure to radiation and to asbestos.  In July 2009, the RO ask the Veteran for evidence, pertaining to a workers' compensation claim, but the Veteran has not responded.  

The RO has obtained and the Veteran has submitted private medical records to include records from Carolina Pulmonary (Dr. W.A.) and Metrolina Medical Associates (Dr. E.J.).  The Veteran has not identified any additionally available evidence such as VA records.




The Veteran was afforded a VA examination in September 2009.  In May 2011, the Veteran's representative argued that the RO has a duty to assist the Veteran and the lack of any reference to a CT scan in the supplemental statement of the case in December 2009 should invalidate its consideration in the evidence of the claim.  However, this contention lacks merit given that the CT scan was conducted as part of the VA examination in September 2009 as the CT scan was ordered by the VA examiner, which was referenced in the Evidence section, and the CT scan was discussed in the Reasons and Bases section of the decision.  The VA examiner considered the significant facts of this case and rendered a diagnosis that was consistent with the facts.  The examination is adequate for the purpose of rendering a decision on the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 and 1131.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  


Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a condition that is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways, which have been outlined by the United States Court of Appeals for Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  




The term "radiation-risk activity" means:  onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Specifically, service before January 1, 1974, on Amchitka Island, Alaska, qualifies as a radiation-risk activity if, during such service, the veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests.  38 C.F.R. § 3.309(d)(3)(ii)(D)(2).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).

As previously noted, in radiation claims, the second approach is found in 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show the following:  (1) the veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease shall include:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.

Finally, as previously noted, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).





Facts and Analysis

The Veteran asserts that he currently is treated for pulmonary conditions with only 50 percent lung capacity related to asbestos exposure.  He asserts that while serving in the Navy he served on de-commissioning crews for submarines in September 1989 and 1992, participating in the asbestos and equipment removal while wearing protective equipment.  In addition to asbestos exposure in service, the Veteran believes that exposure to radiation while serving on four nuclear submarines could be a contributing factor to his current pulmonary condition.  He states that his service records do not show any history of treatment for or any diagnosis of a pulmonary condition for the reason that he did not have a lung problem in service.  He asserts that he began to have lung problems more recently, in 2003.  

The Veteran served on active duty in the Navy from July 1988 to June 1992.  The service treatment records do not show any complaint, finding, history, treatment, or diagnosis of a lung abnormality.  On enlistment physical examination, on examinations for submarine duty in August 1988 and in April 1991, and on separation examination, the lungs and chest were evaluated as normal and chest X-rays were negative.  

According to a military asbestos survey questionnaire in March 1991, the Veteran indicated that he had not worked as a member of an asbestos lagging or ripping crew, that he had entered a compartment where an asbestos lagging or ripping operation was in progress, but wore a protective mask, and that he had not been exposed to any other operations involving asbestos material.  On an undated military medical surveillance questionnaire (occupational history), the Veteran indicated that while on board the USS Andrew Jackson from December 1988 to September 1989 he was exposed to possible asbestos materials (insulation, filters, etc.), but he did not conduct or work in an area where asbestos was ripped out.    





The Veteran served aboard nuclear submarines as a quartermaster.  According to a military record of occupational exposure to ionizing radiation during service aboard nuclear submarines, namely, the USS Andrew Jackson, the USS George Bancroft, the USS Ray, and the USS Casimir Pulaski, the Veteran's total lifetime accumulated dose was .014 rem with a permissible lifetime accumulated dose of 20.00 rem.  

On the basis of the service treatment records alone, a pulmonary disease was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

Furthermore, private records do not show that a pulmonary disease was manifested  until many years after the Veteran's service discharge in June 1992.  The Veteran himself has stated that he did not have lung problems until many years after service.  

After service, private treatment records from Dr. E.J. show that the Veteran was initially seen in December 2005 for respiratory complaints, including some wheezing.  On examination, the lungs were clear.  The diagnoses were allergic reaction, angioedema, and upper respiratory infection.  In January 2006, the Veteran requested a pulmonary evaluation, as he worked in an environment around battery acid that contained (apparently) hydrogen sulfide.  The physician referred him for a pulmonary consultation.  

In February 2006, the Veteran was seen by Dr. W.A. for a pulmonary evaluation and management of dyspnea.  It was noted that over the past several years he had noted increased exertional dyspnea.  He also had a cough.  It was noted that he had been working for the past five years as an industrial battery maintenance person and was exposed to fumes containing what is believed to be hydrogen sulfide.  The Veteran reported that several other workers in his job area have recently been diagnosed with lung problems.  



On an assessment form, the Veteran reported that he did not smoke and that he had he never smoked, but that he was exposed to second hand smoke at home or at work.  On a work history questionnaire, he indicated that he had been exposed to asbestos, but not to radioactive materials.  

Pulmonary function testing in February 2006 revealed a mild to moderate obstructive defect most notable in the small airways with a concurrent restrictive defect and diffusion impairment.  A chest X-ray showed a mild increase in interstitial markings.  The diagnosis was dyspnea due to diffusion impairment with a suspicion that he had occupational lung disease as a result of his exposure to fumes and questionable hydrogen sulfide.  The physician advised the Veteran to obtain another job immediately as continued exposure to workplace fumes may result in ongoing and irreversible damage.  Later in February 2006, he was seen by Dr. E.J. for bronchitis.  In August 2006, the Veteran presented to Dr. W.A. for a followup of dyspnea.  The physician stated that the Veteran had dyspnea most likely due to a chemical pneumonitis and resultant diffusion impairment.  He noted that the Veteran had removed himself from the workplace where he was exposed to offending toxins, most likely hydrogen sulfide.  In April 2007, the Veteran was seen for a followup of dyspnea.  Medical history included exposure to asbestos while in the Navy.  The diagnoses were irritant induced asthma as a result of hydrogen sulfide exposure and asbestos exposure.  As to the latter diagnosis, the physician stated that the Veteran would require a high resolution CT scan of the chest to exclude the possibility of asbestosis.  In October 2007, the Veteran was followed up for asthma, which was poorly controlled.  In the assessment, it was noted that as for asbestos exposure, the Veteran was reluctant to get anything done due to financial reasons.  

In 2006, the Veteran applied for Social Security Administration (SSA) disability benefits because of his lung problems.  



A disability decision of the SSA indicates that the primary diagnosis was pulmonary insufficiency with symptoms beginning in 2003 due to chemical (most likely hydrogen sulfide) pneumonitis with a history of occupational exposure to hydrogen sulfide as a battery maintenance worker since 2001.  A history of exposure to asbestos was related, but such exposure was not related to the current lung problems.  

In September 2009, the Veteran underwent a VA examination.  The examiner reviewed the claims file, including the Veteran's occupational exposure history, and conducted a physical examination that included a pulmonary function test.  The diagnosis was obstructive lung disease.  The examiner commented that the negative chest X-rays on separation physical examination did not disprove the presence or absence of asbestosis, but noted that the post-service exposure to hydrogen sulfide was capable of producing chronic lung disease.  The fact that a pulmonary condition was first diagnosed in 2006 suggested to the examiner that the condition was most likely related to the hydrogen sulfide exposure, although he stated that it was not possible based on the current information in the claims file to render an opinion on whether asbestos exposure was a factor.  The examiner then agreed with the private physician who found in April 2007 that a high resolution CT scan of the chest was needed to exclude the possibility of asbestosis.  Therefore, he ordered the additional test.  Subsequently, in October 2009 a chest X-ray and a high resolution CT of the thorax were completed, and both tests were normal.  Following such tests, another VA examiner expressed the opinion in an addendum report that there was currently no evidence to support a diagnosis of a pulmonary problem associated with asbestos exposure.  

As there is no competent medical evidence during service or since service that a pulmonary disease was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).




The Board thus turns to the issue of whether service connection for a pulmonary disorder may be granted on the basis that a disability was first diagnosed after service, considering all the evidence including that evidence pertinent to service, under 38 C.F.R. § 3.303(d).  In this case,  pulmonary disease was first documented in 2005, more than 13 years after service, and there is no competent evidence in the record that links any current pulmonary disease to an injury or disease or event in service to include exposure to asbestos or to radiation.  

The Veteran underwent a VA examination to determine the etiology of his current pulmonary disease.  After conducting a comprehensive review of the claims file and examining the Veteran, the examiner concluded with rationale that the current pulmonary disease was most likely related to post-service occupational exposures.  This conclusion was consistent with that of the Veteran's private physician, who likewise considered in-service and post-service occupational exposures.  In regard to exposure to asbestos and whether it presented a factor in the Veteran's current pulmonary presentation, the VA examiner was unable to reach a definitive conclusion.  He agreed with the private physician that a high resolution CT scan of the chest was therefore needed to settle the question of asbestos exposure resulting in current lung disability.  A CT scan, along with another chest X-ray, was then taken and both were normal.  Based on such findings, another VA examiner provided the final opinion that there was no evidence that the current pulmonary disease was related to asbestos exposure.  There are no other medical opinions of record to the contrary.  

In a statement in May 2011, the Veteran's representative argued that as one VA examiner was unable to render an opinion opine based on a review of the file whether asbestos exposure was a probable cause of the Veteran's present lung disease, the evidence was in equipoise and should be decided in the Veteran's favor.  






The record shows that after one VA examiner was unable to render an opinion further factual development was undertaken, that is, diagnostic testing in the from of a CT scan was ordered.  It was the second VA examiner, who had the results of the CT scan and was then able to express an opinion that the Veteran's current pulmonary disease was not related to exposure to asbestos, which opposes, rather than supports, the claim. 

In regard to exposure to ionizing radiation and whether it presented a factor in the Veteran's current pulmonary disease, the Veteran has been diagnosed with dyspnea due to diffusion impairment, bronchitis, irritant induced asthma, and obstructive lung disease.  A pulmonary function test in 2006 also showed a concurrent restrictive lung defect.  None of the diagnoses is a disease listed either under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309, for presumptive service connection for radiation-exposed veterans, or under 38 C.F.R. § 3.311 as a radiogenic disease.  And the Veteran did not participated in a radiation-risk activity.  And there is no competent evidence that relates the current pulmonary disease to exposure to radiation in service.  In view of the foregoing, service connection on the basis of exposure to ionizing radiation has not been established.  

As for the Veteran's statements attributing his current pulmonary disease to service due to exposure to asbestos or to ionizing radiation, although the Veteran is competent to describe symptoms, lung disease is not a condition under case law where lay observation has been found to be competent.  

Therefore, the determination as to whether the current pulmonary disease was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); 



Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, under certain circumstances, the Veteran as a lay person is competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Although the Veteran is competent to describe symptoms, which he can observe, the diagnosis of obstructive or restrictive lung disease is not a simple medical condition because the disability is not a condition the Veteran as a lay person can identify based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of an obstructive or restrictive lung disease.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

As the current pulmonary disorder is not a simple medical condition, the Board rejects the Veteran's statements and testimony as competent evidence to substantiate that his current pulmonary disease, first documented many years after service, was present in service.  





And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any such evidence that establishes a diagnosis of pulmonary disease before 2005 or probative evidence that a medical professional related pulmonary disease to an injury, disease, or event in service.  

As for the Veteran's lay opinion that his current pulmonary disease is related to exposure to asbestos or to radiation, since the etiology or the cause of pulmonary disease is not an inference which the Veteran can rationally base on that which he can perceived through the senses, and as pulmonary disease is not a simple medical condition and any such opinion on the etiology or the cause of pulmonary disease requires specialized education, training, or experience.   And it is not factual established that the Veteran is qualified through specialized education, training, or experience to offer an opinion on whether his current pulmonary disease is caused by the exposure to asbestos or to radiation in service.  For these reasons, the Veteran's lay opinion on causation is not competent evidence and his opinion on causation cannot be considered as evidence favorable to the claim.

As the preponderance of the evidence is against the claim that a pulmonary disorder is related to an injury, disease, or event in service, the benefit- of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for pulmonary disease is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


